2022 IL App (1st) 192400-U
                                            No. 1-19-2400
                                     Order filed February 23, 2022
                                                                                         Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )    Appeal from the
                                                                )    Circuit Court of
           Plaintiff-Appellee,                                  )    Cook County.
                                                                )
     v.                                                         )    No. 12 CR 375
                                                                )
 TIMOTHY ALEXANDER,                                             )    Honorable
                                                                )    Neera Walsh
           Defendant-Appellant.                                 )    Judge, presiding.



           JUSTICE ELLIS delivered the judgment of the court.
           Presiding Justice Gordon and Justice McBride concurred in the judgment.

                                              ORDER
¶1        Held: Affirmed. Circuit court properly denied defendant’s motion for fingerprint and
                DNA testing, as motion did not allege that firearm and ammunition he was
                convicted of possessing were subject to sufficient chain of custody, and testing
                would not produce new, noncumulative, materially relevant evidence.

¶2        Defendant Timothy Alexander appeals from the circuit court’s denial of his motion for

fingerprint and DNA testing under section 116-3 of the Code of Criminal Procedure of 1963. See

725 ILCS 5/116-3 (West 2018). We find no error and affirm.
1-19-2400


¶3     After a bench trial, defendant was found guilty of armed habitual criminal (AHC), armed

violence, two counts of unlawful use of a weapon by a felon (UUWF), and possession of

cannabis with intent to deliver. The trial court merged the counts into the AHC count and

imposed 17 years’ imprisonment.

¶4     At trial, Chicago police officer Desai (whose first name was not in the record) testified

that he helped execute a search warrant at an apartment on the 7000 block of South Justine Street

in Chicago, around 1 a.m. on December 3, 2011. Upon entry, Desai saw defendant, whom Desai

identified in court, run to a bedroom in the back of the residence in only his underwear. Desai

lost sight of defendant for a few seconds when defendant entered the bedroom. Desai followed

and found defendant sitting on a daybed couch. Another fully-clothed person was in the room. A

scale and bags of suspect cannabis sat on a coffee table. Desai and his partner arrested defendant

and the other man. Desai advised them of their rights under Miranda v. Arizona, 384 U.S. 436

(1966). Defendant indicated he understood, and Desai escorted him from the bedroom.

¶5     On cross-examination, Desai testified that about five other people were in the apartment’s

common room when he entered, and he did not notice defendant holding anything as defendant

ran to the bedroom. The clothed man, Antonio Larry, also sat on the daybed couch.

¶6     Chicago police officer Kasper (whose first name likewise is not in the record) testified

that he saw Desai and Desai’s partner detain defendant and another man in the bedroom. The

bedroom contained male clothing, keys for the front door, a credit card in defendant’s name on

top of a fake fireplace, and 11 documents bearing defendant’s name, including a gas bill and

credit card bill addressed to defendant at the residence. Kasper recovered the scale and suspect

cannabis from the table and more suspect cannabis behind the couch. A firearm was also found




                                                2
1-19-2400


behind artificial logs in the fake fireplace. At trial, the prosecutor stated that he was “handling”

the firearm, and “show[ing]” it to a courtroom deputy to ensure it was safe.

¶7      Next, the prosecutor showed Kasper the firearm exhibit and Kasper identified an

evidence recovery envelope from the police station containing a brown envelope in which

Kasper placed the firearm when he recovered it. At trial, the prosecutor stated that he was

“retriev[ing]” the brown envelope from the evidence envelope and directed Kasper’s attention to

the “inside” of the envelope, which Kasper testified contained the firearm.

¶8      Kasper also identified a smaller brown envelope which contained seven bullets, and

testified that when he recovered the firearm, it held one of the bullets in the chamber and six in

the magazine. When Kasper recovered the firearm, he “pulled out the magazine, ejected the

round and *** took the magazine [and] unloaded it, put the bullets inside the brown envelope

and *** put the gun inside this brown envelope.” He kept the firearm and bullets until he

inventoried them at the station. On cross-examination, Kasper testified that he never saw

defendant hold the firearm.

¶9      Chicago police officer David Madia testified that he helped execute the search warrant

and learned from Desai that Desai had Mirandized defendant. Afterwards, Madia and another

officer interviewed defendant at the police station. Defendant admitted to selling cannabis.

Defendant further stated that he had recently purchased the firearm for protection when a boy

was shot, and he was attempting to separate himself from a gang.

¶ 10    On cross-examination, Madia testified that neither he nor the other interviewing officer

Mirandized defendant, and Madia did not videotape defendant’s statement or have him give a

handwritten statement. Madia relayed defendant’s statement to another officer, who authored the

arrest report.



                                                  3
1-19-2400


¶ 11   The State entered certified statements of defendant’s convictions for attempt murder and

manufacture and delivery of a controlled substance. The State also entered a stipulation that a

forensic chemist would testify that the portion of suspect cannabis that she tested was positive

for cannabis and weighed 65.3 grams.

¶ 12   Defendant testified that he lived at the apartment on the 7000 block of South Justine. On

the night of December 2, 2011, he and his roommate hosted a poker game for several people,

including Larry. Defendant went to the rear bedroom around 11 or 11:30 p.m., smoked

marijuana, and fell asleep in his underwear and t-shirt. Around 1 or 1:15 a.m., defendant heard

the door crash open. Larry ran into the bedroom, stated the police had arrived, and hid a firearm

in the fake fireplace. Officer Desai entered and asked Larry why he ran. Then Desai allowed

defendant to dress and escorted them from the bedroom. Defendant denied that Desai Mirandized

him and denied speaking with Officer Madia. He had never seen the firearm before and denied

that he was trying to leave a gang, but admitted that he sold cannabis. Defendant could not run

when he was arrested because of a leg injury.

¶ 13   On cross-examination, the prosecutor showed defendant the firearm, and the court

admitted the exhibit comprising the firearm and ammunition into evidence. The prosecutor asked

if the court wanted to see the weapon, but the court responded that it could “see it from here.”

Defendant confirmed that he slept in the rear bedroom. On redirect examination, defendant

testified that he did not have a firearm because it would enhance his sentence were he convicted

of an offense.

¶ 14   In rebuttal, the State entered defendant’s convictions for manufacture and delivery of

cannabis and possession of a controlled substance.




                                                 4
1-19-2400


¶ 15    In closing arguments, the State argued that, had Larry ran into the room when the police

arrived, he would not have had time to hide the firearm in the fireplace. The State further argued

that defendant’s habitation in the bedroom was circumstantial evidence he possessed the firearm,

that defendant admitted possession to Officer Madia, and that defendant’s testimony

contradicting Madia was incredible.

¶ 16    The court found defendant guilty. The court stated that it found the officers’ testimony

credible and defendant contradictory testimony incredible. The court merged the other counts

into the count for AHC and sentenced defendant to 17 years’ imprisonment. The record does not

contain an impound order for the firearm and ammunition.

¶ 17    Defendant appealed, arguing that the trial court improperly considered his prior

convictions when imposing sentence, and that his mittimus and fines and fees order were

incorrect. We amended the mittimus, modified the fines and fees order, and otherwise affirmed.

People v. Alexander, 2015 IL App (1st) 132167-U.

¶ 18    On December 29, 2016, defendant filed a pro se petition for relief under the Post-

Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2016)). Defendant alleged that

(1) trial counsel was ineffective for failing to challenge his UUWF convictions under People v.

Aguilar, 2013 IL 112116; (2) his convictions violated the one-act, one-crime doctrine; (3) the

trial court improperly considered his prior convictions in imposing sentence; (4) trial counsel

was ineffective for failing to investigate or have the firearm tested for fingerprints; (5) the trial

court erred, and trial counsel was ineffective, for allowing officers to testify that defendant was

Mirandized and made undocumented inculpatory statements; and (6) appellate counsel was

ineffective for failing to raise these claims on direct appeal.




                                                   5
1-19-2400


¶ 19   The circuit court dismissed the petition as frivolous and patently without merit. On

appeal, we allowed counsel to withdraw pursuant to Pennsylvania v. Finley, 481 U.S. 551

(1987), and affirmed. People v. Alexander, No. 1-17-1025 (2019) (unpublished summary order

under Illinois Supreme Court Rule 23(c)).

¶ 20   On December 31, 2018, defendant filed a pro se motion under section 116-3 of the Code

(725 ILCS 5/116-3 (West 2018)) to test the firearm and ammunition for fingerprints and DNA.

Defendant alleged that the firearm and ammunition were never tested, and though he submitted a

pro se pretrial motion for testing, the court did not hear the motion because he was represented

by counsel, who did not move for testing. Defendant argued that fingerprint and DNA testing

could show that the firearm was only handled by Antonio Larry, whose fingerprints and DNA,

along with defendant’s, were in the records of the Illinois Department of Corrections. According

to defendant, if testing showed Larry’s fingerprints and DNA on the weapon, and the absence of

defendant’s fingerprints and DNA, it would support his defense that he lacked knowledge of the

firearm, enhance his credibility, and show that he was actually innocent of his offenses.

¶ 21   On July 10, 2019, the State moved to dismiss defendant’s request. The State argued that

testing could not produce new, noncumulative, materially relevant evidence because defendant

was convicted under a constructive possession theory. Moreover, defendant had not shown that

any fingerprint or DNA evidence on the firearm and bullets was not contaminated when those

items were recovered or used as exhibits during trial. The State attached four pages of the

transcript from Kasper’s trial testimony, wherein the prosecutor stated that he was showing the

firearm to the courtroom deputy to ensure its safety and showed the firearm, ammunition, and

envelopes to Kasper for identification.




                                                6
1-19-2400


¶ 22   On August 20, 2019, the circuit court denied defendant’s motion. The court noted that

multiple people handled the firearm at trial, diminishing the forensic value of any fingerprint

evidence.

¶ 23   On appeal, defendant argues that the weapon and ammunition have been subject to a

sufficient chain of custody to preserve DNA and fingerprint evidence because they were

admitted as exhibits at trial. According to defendant, if his fingerprints or DNA are absent from

the items and Larry’s are present, it would support defendant’s claim that he is innocent, as

where no witnesses saw him handle the weapon, Larry was in the bedroom where the firearm

was found, and defendant denied making an inculpatory statement.

¶ 24   The State argues that defendant has not made a prima facie showing that the firearm and

ammunition were not contaminated when recovered or introduced at trial, and that testing could

not produce materially relevant evidence because, at most, it would impeach Madia’s testimony

that defendant admitted to possessing the weapon, and defendant was convicted under a

“constructive possession” theory.

¶ 25   Under section 116-3 of the Code of Criminal Procedure, a defendant may move to obtain

scientific testing of physical evidence that was not previously tested. 725 ILCS 5/116-3(a)(1)

(West 2018). The defendant must make a prima facie showing that identity was at issue at his

trial and “the evidence to be tested has been subject to a chain of custody sufficient to establish

that it has not been substituted, tampered with, replaced, or altered in any material aspect.” Id.

§ 116-3(b). If a defendant establishes a prima facie case, the circuit court must evaluate whether

the requested testing is likely to produce new, noncumulative evidence that is materially relevant

to the defendant’s claim of actual innocence. People v. Stoecker, 2014 IL 115756, ¶ 26; see also

725 ILCS 5/116-3(c)(1)(i) (West 2018). The circuit court must also determine whether the



                                                  7
1-19-2400


requested testing employs a generally accepted scientific method. 725 ILCS 5/116-3(c)(2) (West

2018).

¶ 26     Our review of a ruling under section 116-3 is de novo. Stoecker, 2014 IL 115756, ¶ 21.

We may affirm on any basis in the record. People v. Johnson, 2019 IL App (1st) 162999, ¶ 49.

¶ 27     Here, the State agrees that the firearm and bullets have never been tested for fingerprints

or DNA. The State further concedes that identity was an issue at defendant’s trial, as defendant

argued that Larry, not defendant, possessed the firearm. See People v. Cocroft, 2020 IL App (1st)

180056, ¶ 21 (“a defendant makes a sufficient showing that identity was at issue when he denied

at trial that he committed the crime”). Therefore, to determine whether defendant has made a

prima facie case for DNA testing, we must decide whether he has shown that the items were

subject to a sufficient chain of custody. 725 ILCS 5/116-3(b)(2) (West 2018).

¶ 28     While defendant argues on appeal that the firearm and ammunition were subject to a

sufficient chain of custody because they were admitted into evidence at trial, at the outset, we

would note that his motion did not allege, even in conclusory fashion, that a sufficient chain of

custody exists. The motion did not claim, for example, that the firearm and ammunition were

admitted as exhibits at trial, nor did defendant argue that the firearm and ammunition have been

in the custody of the State or the court since they were recovered from defendant’s apartment.

¶ 29     The motion alleged only that the firearm and ammunition were not tested previously and

that the results would implicate Larry and exonerate defendant. As defendant failed to plead that

the evidence was subject to a sufficient chain of custody, his motion was arguably insufficient to

obtain relief on that ground alone. See People v. English, 2013 IL App (4th) 120044, ¶¶ 16-20

(finding motion for fingerprint or forensic testing on firearm insufficient when motion failed to




                                                  8
1-19-2400


“even allege in a conclusory fashion” that the firearm was not fingerprint tested at time of trial or

subject to sufficient chain of custody).

¶ 30   We recognize that our supreme court has “held that a defendant is excused from

establishing a chain of custody for evidence that was admitted at his or her trial, since,

presumably, the admitted evidence would have remained within the custody of the circuit court

clerk.” People v. Kines, 2015 IL App (2d) 140518, ¶ 29 (citing People v. Johnson, 205 Ill. 2d

381, 393 (2002)). But even if we construed defendant’s motion liberally in view of this

principle—and overlooked that the record lacks an impound order—we cannot say that

defendant has met the remainder of section 116-3’s strictures.

¶ 31   Most notably, defendant must show that fingerprint and DNA testing could produce new,

noncumulative evidence that is materially relevant to defendant’s assertion of innocence. 725

ILCS 5/116-3(c) (West 2018). Evidence need not “completely exonerate” the defendant to be

materially relevant. Id. § 116-3(c)(1)(i). “[R]ather, it must tend to ‘significantly advance’ his

claim of actual innocence.” Stoecker, 2014 IL 115756, ¶ 33. A determination of whether testing

would significantly advance defendant’s claim requires evaluating the evidence introduced at

trial as well as the firearm and ammunition. Id.

¶ 32   When, as here, a defendant is not found in actual possession of contraband, the State must

prove constructive possession, which occurs when the defendant knows of the contraband’s

presence and exercises immediate, exclusive control over the area where the contraband is found.

People v. Spencer, 2012 IL App (1st) 102094, ¶ 17. “Habitation in the premises where

contraband is discovered is sufficient evidence of control to constitute constructive possession,”

and “[k]nowledge may be shown by evidence of a defendant’s acts, declarations, or conduct




                                                   9
1-19-2400


from which it can be inferred that he knew the contraband existed in the place where it was

found.” Id.

¶ 33   Here, defendant’s knowledge of the firearm and ammunition was shown by Madia’s

testimony that defendant admitted purchasing the firearm. His control was shown by the

evidence that he resided where the firearm was found, including his testimony that he lived in the

residence and slept in the rear bedroom; Desai’s testimony that he was discovered in the

bedroom; and Kasper’s testimony that the bedroom contained male clothing, as well as a credit

card and 11 documents bearing defendant’s name, including a gas bill. See id. (“Proof of

residency in the form of rent receipts, utility bills and clothing in closets is relevant to show the

defendant lived on the premises and therefore controlled them” (internal quotation marks

omitted)). Further, the bedroom contained cannabis and a scale, and defendant testified that he

sold cannabis.

¶ 34   Given that no witness saw defendant handle the firearm or ammunition, the absence of

his fingerprints or DNA would not materially advance his claim that he did not constructively

possess them. See English, 2013 IL App (4th) 120044, ¶ 23 (absence of fingerprints on firearm

was cumulative, as no witness saw defendant handle firearm); see also People v. Peeples, 205 Ill.

2d 480, 538 (2002) (lack of fingerprints at crime scene would not establish defendant’s absence

from crime scene because “it may indicate that he either was careful not to leave fingerprints or

that any fingerprints that were left were unsuitable for comparison”).

¶ 35   We would further note that the trial record demonstrates that the prosecutor “handled” the

weapon before handing it to the sheriff’s deputy to ensure it was safe to handle in court, not to

mention that Officer Kasper handled the gun before trial and during trial. The record does not

indicate that any of these individuals wore gloves or handled the evidence through the envelopes.



                                                  10
1-19-2400


The handling of the evidence by others may have altered the fingerprints or DNA present. See

People v. Lewis, 2019 IL App (1st) 160705, ¶¶ 44 (handling of firearm at earlier trial would have

diminished value of fingerprint testing).

¶ 36   Nor would the presence of Antonio Larry’s fingerprints or DNA on the firearm or

ammunition materially advance defendant’s claim. See People v. Maldonado, 2015 IL App (1st)

131874, ¶ 43 (noting it is “settled law that constructive possession of contraband can be

established even where possession is joint or others have access to the area where the contraband

is recovered”). As noted, Madia testified that defendant admitted to purchasing the firearm, and

the evidence showed that defendant resided in the bedroom. Further, while defendant testified

that he did not know of the firearm’s presence until Larry ran into the bedroom and hid it in the

fireplace, Desai testified that it was defendant who, in his underwear, ran into the bedroom when

Desai entered the residence, and defendant also testified that he was wearing underwear when

the officers arrived. Thus, fingerprint and DNA testing on the firearm and ammunition would not

produce new, noncumulative, materially relevant evidence of defendant’s actual innocence.

¶ 37   Defendant compares his case to People v. Hockenberry, 316 Ill. App. 3d 752 (2000). In

Hockenberry, the defendant was convicted of home invasion and aggravated criminal sexual

assault. Hockenberry, 316 Ill. App. 3d at 754. The defendant admitted that he was in the home

but denied having sexual contact with the victim. Id. The victim testified that she had sexual

intercourse with another individual prior to the alleged assault. Id. at 757. We found that DNA

testing of semen found on the victim’s vaginal swabs, underwear, and bed sheet could produce

materially relevant evidence, even though a non-match between the defendant and the semen

would not necessarily exonerate him, because it would nonetheless support the defendant’s

testimony that he did not have sexual contact with the victim. Id. at 759.



                                                11
1-19-2400


¶ 38   Here, in contrast, a fingerprint or DNA test favorable to defendant would still not

significantly advance his claim of innocence, in contrast to evidence of another person’s DNA in

a sexual-assault test. As noted, defendant’s personal handling of the firearm was not essential to

the State’s case, as the theory under which defendant was convicted did not require proof that he

personally handled the contraband or that no one else handled the contraband, and defendant’s

statement to Madia was the crux of the State’s case. See People v. Savory, 197 Ill. 2d 203, 214-

16 (2001) (testing to discover source of bloodstain would not produce materially relevant

evidence where bloodstain was minor evidence compared to defendant’s knowledge of crime

scene and inculpatory statements); People v. Travis, 329 Ill. App. 3d 280, 284-85 (2002) (citing

Savory to distinguish Hockenberry, where evidence sought to be tested was minor compared to

defendant’s confession to police).

¶ 39   For a similar reason, defendant’s reliance on People v. Shum, 207 Ill. 2d 47, 65-66

(2003), People v. Henderson, 343 Ill. App. 3d 1108, 1113, 1119-20 (2003), and People v. Rokita,

316 Ill. App. 3d 292, 294-95, 302 (2000)) also fails. In each of those cases, this court reversed

the denial of requests for initial or new DNA testing where the evidence of the defendants’ guilt

of sexual assault crimes largely rested on the victims’ and witnesses’ identifications of the

defendants as the perpetrators, and the defendants did not give incriminating statements. Here, as

noted, the evidence of guilt consisted of defendant’s habitation in the bedroom where the firearm

was found and his admission to Madia that he purchased the firearm. So testing the firearm and

ammunition would not produce evidence materially relevant to defendant’s claim of actual

innocence. The circuit court properly denied defendant’s motion for testing.

¶ 40   The judgment of the circuit court is affirmed.

¶ 41   Affirmed.



                                                12